Pee Cueiam.
This Court said in the case of Steele v. Beaty, 215 N.C. 680, 2 S.E. 2d 854, “A judgment in retraxit is usually based upon and follows a settlement out of court. Where the parties to an action have settled their dispute and agreed to a dismissal, such dismissal is a retraxit and amounts to a decision upon the merits. (Citations omitted) The rule seems to be universal that a judgment of dismissal entered by agreement of the parties pursuant to a compromise and settlement of the controversy is a judgment on the merits barring any other action for the same cause.”
We concur in the ruling of the court below, and no prejudicial error has been made to appear on this appeal.
Affirmed.